NOONAN, Circuit Judge,
concurring:
Proportionality between crime and sentence is difficult to lay out abstractly. To achieve it is a matter of judgment — the judgment of the sentencing judge. To eliminate proportionality is to eliminate the virtue of prudence which should guide every act of judgment. To eliminate proportionality is to leave the way wide open to the cruel and unusual punishments that our Constitution proscribes.
In the present climate, Congress’s attempt to control crime by escalating the punish-. ments has gone very far in the direction of eliminating the prudential, proportionate *1086judgment of the sentencing judge. The effect has been magnified by the deference accorded the legislature by the decisions of the Supreme Court. In the present case, if I were free to do so, I would respect the judgment of the judge who tried the case, learned of the crimes in detail, saw the defendants, and reached a judgment as to what sentence was proportionate to their offenses.